MEMORANDUM OPINION

                                          No. 04-12-00197-CV

                                  IN Re David M. DUNLOP, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 11, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On March 29, 2012, relator filed a petition for writ of mandamus, seeking to challenge

certain actions and rulings of a justice of the peace. By statute, this court has the authority to

issue a writ of mandamus against “a judge of a district or county court in the court of appeals

district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221 (West 2004). Because relator seeks a writ against a justice of the peace and the

writ is not necessary to enforce our appellate jurisdiction, relator’s petition for writ of mandamus

is dismissed for lack of jurisdiction. See In re Ochoa, No. 04-10-00914-CV, 2011 WL 192691,




1
  This proceeding arises out of Cause No. 30-S-09-00450-01, styled David M. Dunlop v. John D. Deloach, et al.,
filed in the Small Claims Court, Precinct Three, Bexar County, Texas, the Honorable Keith Baker, presiding.
                                                                             04-12-00197-CV


at *1 (Tex. App.—San Antonio Jan. 12, 2011, orig. proceeding); Easton v. Franks, 842 S.W.2d
772, 773 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).

                                                   PER CURIAM




                                             -2-